Citation Nr: 0005408	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-10 059	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of  service connection for a right eye 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for muscle spasms of the 
legs and arms.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for psychophysiological 
reaction with faintness and weakness.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for partial paralysis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
RO that denied the veteran's application to reopen claims of 
service connection of a right eye disability, muscle spasms 
of the legs and arms, psychophysiological reaction with 
faintness and weakness, and partial paralysis.

The issues on appeal warrant some explanation.  In 
October 1955, the RO entered a decision denying the veteran's 
claim of service connection for a psychophysiological 
reaction.  No appeal from that decision was initiated.  By 
rating action in June 1980, the RO denied the veteran's 
claims of service connection for a right eye disability, 
muscle spasms of the legs and arms, faintness and weakness, 
and partial paralysis.  A September 1980 application to 
reopen was filed.  The veteran mentioned each of the 
disabilities addressed in June 1980 except for muscle spasms.  
The RO denied the application to reopen in November 1980.  
The RO notified the veteran of the denials, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denials became final.  See 38 U.S.C.A. § 7105 
(West 1991); See 38 C.F.R. § 19.118 (1980).  In 
November 1983, the Board denied the veteran's claim of 
service connection for a chronic acquired psychiatric 
disorder to include a post-traumatic stress disorder (PTSD).  
That decision was final.  38 U.S.C.A. § 7104(b).  A July 1987 
application to reopen claims of a right eye disability, 
muscle spasms of both legs and arms, psychophysiological 
reaction with faintness and weakness, and partial paralysis 
was denied by the RO in August 1987.  However, notice to the 
veteran in August 1987 did not include notification of his 
appellate rights.  Thus, the veteran was never afforded the 
opportunity to submit a notice of disagreement as to these 
issues.  The Board therefore concludes that, in the absence 
of proper notice, the August 1987 denial is not final.  
38 C.F.R. §§ 19.114, 19.192 (1987).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has made it clear that the Board has a 
duty to address the new and material evidence issue 
regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167 (1996).  Consequently, the decision 
that follows includes a determination on the question of 
whether any of the previously denied claims should be 
reopened.


FINDINGS OF FACT

1.  In October 1955, the RO denied the veteran's claim of 
service connection for a psychophysiological reaction.  

2.  In June 1980, the RO denied the veteran's claims of 
service connection for right eye disability, muscle spasms of 
the legs and arms, faintness and weakness, and partial 
paralysis.  The veteran was notified of the denial, but did 
not initiate an appeal.

3.  An application to reopen previously denied claims of 
service connection for a right eye disability, faintness and 
weakness, and partial paralysis was denied by the RO in 
November 1980.  The veteran was notified of the denial, but 
did not initiate an appeal.

4.  In November 1983, the Board denied the veteran's claim of 
service connection for a chronic acquired psychiatric 
disorder, to include PTSD.

5.  As to the veteran's application to reopen a claim of 
service connection for muscle spasms of the legs and arms, no 
new evidence has been received since the June 1980 RO denial.  
Additionally, no new evidence has been received with respect 
to the claim to reopen service connection for partial 
paralysis since the November 1980 denial.

6.  As to the veteran's application to reopen a claim of 
service connection for psychophysiological reaction with 
faintness and weakness, no new evidence has been received 
since the November 1983 Board denial.

7.  Certain evidence received since the November 1980 denial 
bears directly and substantially upon the issue of service 
connection for a right eye disability and is so significant 
that it must be considered to decide fairly the merits of 
that claim.

8.  Competent medical evidence has been presented which 
implicitly links a right eye disability, namely right optic 
atrophy, with the veteran's military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right eye 
disability has been submitted.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for muscle 
spasms of the legs and arms, psychophysiological reaction 
with faintness and weakness, or partial paralysis has not 
been submitted.  38 U.S.C.A. §§ 1110, 5108, 7104, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of service connection for a right eye 
disability is well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his right eye disability, muscle 
spasms of the legs and arms, psychophysiological reaction 
with faintness and weakness, and partial paralysis were 
caused during service, in August 1952, when a bunker fell and 
landed on his head.  However, the Board notes that the 
veteran's current claims are not his first such claims.  By 
rating action in October 1955, the RO denied the veteran's 
claim of service connection for a psychophysiological 
reaction.  No appeal from that decision was initiated.  By 
rating action in June 1980, the RO denied the veteran's 
claims of service connection for a right eye disability, 
muscle spasms of the legs and arms, faintness and weakness, 
and partial paralysis.  A September 1980 application to 
reopen the claims, except the claim for muscle spasms, was 
filed, and the RO denied it in November 1980.  The RO 
notified the veteran of the denial, but he did not initiate 
an appeal within the one-year period allowed and, as a 
result, the denials became final.  See 38 U.S.C.A. § 7105 
(West 1991); See 38 C.F.R. § 19.118 (1980).  Service 
connection for a psychiatric disorder to include PTSD was 
denied by a November 1983 decision of the Board.  That 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991).  A 
July 1987 application to reopen claims of right eye 
disability, muscle spasms of both legs and arms, 
psychophysiological reaction with faintness and weakness, and 
partial paralysis was filed, and denied in August 1987.  
However, notice to the veteran in August 1987 did not include 
notification of his appellate rights.  Therefore, in the 
absence of proper notice, the August 1987 denial is not 
final.  38 C.F.R. §§ 19.114, 19.192 (1987).  As a result, the 
Board may now consider the veteran's claims of service 
connection only if "new and material evidence" has been 
presented or secured since the prior final denials.  
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Court overruled Colvin in 
this respect.  Therefore, the ruling in Hodge must be 
considered as easing the appellant's evidentiary burden when 
seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), held that Hodge requires the replacement of a two-step 
approach to handling applications to reopen as outlined in 
Manio v. Derwinski with a three-step approach.  See also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Under 
this three-step approach, the Secretary must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  Third, if the claim is well grounded, then the 
Secretary may proceed to evaluate the merits of the claim, 
but only after ensuring the duty to assist under 38 U.S.C. 
§ 5107(a) has been fulfilled.  Elkins, supra.

Right Eye

The Board finds that new and material evidence has been 
presented to reopen a previously denied claim of service 
connection for a right eye disability.  The evidence obtained 
in connection with the veteran's attempt to reopen includes 
February 1997 treatment reports from David N. Smith, M.D., 
Ph.D., and Edward L. Hicks, M.D.  The Board notes that, for 
the first time, these records include diagnoses of a right 
eye disability for which service connection may be granted.  
Previously, the RO had considered the veteran's right eye 
disability to be a constitutional or developmental 
abnormality.  However, the evidence now includes an opinion 
by Dr. Hicks indicating otherwise.  Specifically, Dr. Hicks 
noted that, at the time of the veteran's pre-induction 
physical, uncorrected vision in the right eye was 20/70, and 
that no attempt had been made to perform a refraction or 
explain this reduction in vision.  At separation, the 
veteran's vision was recorded as 20/200, and pinhole 
refraction did not lead to any improvement in the central 
vision.  It was noted that the veteran had ametropia in the 
right eye, amblyopic.  Dr. Hicks opined that, based on the 
military records, it was obvious that there was a 300% 
decrease in right central visual acuity between the time of 
induction and separation.  Based on current examination, Dr. 
Hicks felt that there never was any evidence of ametropia, 
and that it was conceivable that the right eye was mildly 
amblyopic at the time of induction.  However, Dr. Hicks noted 
that the evidence at this time firmly supported the presence 
of right optic atrophy and that this finding was consistent 
with blunt trauma to the right optic nerve that probably was 
caused as a consequence of a contusion injury when the bunker 
piece fell on the veteran's head.  

In addition, in March 1997, Dr. Hicks opined that it was his 
expert medical opinion that the veteran's condition of 
blindness in the right eye was most probably aggravated in 
service in 1952, when a bunker landed on his head.  The 
examiner further opined that the veteran's condition of right 
optic atrophy reflects this type of injury.  

What is different about the newly received evidence is that 
it now includes a private physician's opinion that the 
veteran's right eye disability, right optic atrophy, may be 
related to service.  This evidence is new and material as 
defined by 38 C.F.R. § 3.156(a).  It short, it tends to 
support the veteran's claim in a manner different from the 
evidence previously of record.  Consequently, Dr. Hick's 
opinion and accompanying treatment records bear directly and 
substantially upon the issue at hand, and are neither 
duplicative nor cumulative, and are so significant that they 
must be considered in order to decide fairly the merits of 
the veteran's claim of service connection for a right eye 
disability.  38 C.F.R. § 3.156(a).  In other words, Dr. 
Hick's opinion tends to provide probative information beyond 
what was known previously.  Accordingly, the Board concludes 
that the veteran has submitted new and material evidence.

Given that new and material evidence has been presented under 
38 C.F.R. § 3.156(a) for the right eye disability claim, the 
Board must now determine whether the claim of service 
connection for a right eye disability is well grounded.  
Elkins, supra.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection for a right eye 
disability is well grounded.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.  First, there is a medical diagnosis of 
right optic atrophy which satisfies the requirement that 
there be current disability.  Second, service medical records 
show that the veteran's right eye visual acuity was 20/70 at 
entrance to service and was 20/200 at separation, thereby 
satisfying the second requirement of a well-grounded claim.  
Finally, he has presented a private medical opinion, 
suggesting that right eye disability may be attributed to 
service.  Based on this evidence, the Board finds the veteran 
has presented a well-grounded claim of service connection for 
a right eye disability.  See Caluza, 7 Vet. App at 498.

Muscle Spasms of the Legs and Arms, 
Psychophysiological Reaction with Faintness and Weakness, 
and Partial Paralysis

Turning next to the veteran's application to reopen his 
claims of service connection for muscle spasms of the legs 
and arms, psychophysiological reaction with faintness and 
weakness, and partial paralysis, the Board notes that, when 
the RO denied the veteran's claim of service connection for 
psychophysiological reaction in October 1955, it was 
determined that the record did not show that the veteran's 
fainting spell in 1952 was related to his post-service 
July 1955 diagnosis of psychophysiological nervous system 
reaction manifested by asthenia, syncope, and cephalalgia.  
Subsequently, in June 1980, the RO denied claims of service 
connection for muscle spasms of the legs and arms, faintness 
and weakness, and partial paralysis.  The RO determined that 
there was no mention of muscle spasms of the legs and arms in 
the veteran's service medical records, and that the partial 
paralysis noted in service was an acute condition and not 
found at the time of the veteran's separation examination.  
The RO also found that, although faintness and weakness were 
also noted in service, they were not found at the time of 
discharge.  Subsequently, in a RO decision dated in 
November 1980, applications to open the these claims, except 
for the muscle spasm claim, were denied because no new 
factual basis had been presented to allow a grant of service 
connection.  

In November 1983, the Board denied the claim of service 
connection for a chronic acquired psychiatric disorder to 
include PTSD.  The Board determined that a chronic acquired 
psychiatric disorder was not demonstrated during service, and 
that demonstrated psychiatric difficulties were related to a 
1978 accident.

The evidence available to the RO at the time of the June 1980 
denial included service medical records which show that, in 
May 1951, the veteran was treated for a sore throat, 
headaches, and weakness for three days.  Pharyngitis was 
diagnosed.  He was treated on another occasion in May 1951 
for weakness and transient syncope.  In August 1952, it was 
noted that he was treated for diarrhea, but there was no 
mention of treatment for any head injury.  "Partial 
paralysis Aug '52 2 Med.  Bn. Cln.Station Chorwan, Korea 4 
days" was noted in the October 1952 separation examination 
report.

A March 1978 private discharge summary shows that, in 
February 1978, the veteran was brought to the emergency room 
following an injury that he had sustained at work when a 
large piece of frozen ground fell on him, pushing him into a 
hole.  He sustained a laceration of the bridge of the nose, 
broken front tooth, laceration of the lip, pain in the 
lumbosacral area, right shoulder, abrasion of the left knee, 
and possible concussion.  He was observed in the hospital for 
several days.  The diagnoses included a mild cerebral 
concussion.

Correspondence from Marvin N. Goldstein, M.D., dated in 
September 1978, indicates that the veteran reported that, in 
February 1978, he was standing in a 12-foot deep excavation 
which caved in, and that he was struck on the back by large 
masses of frozen soil.  He was knocked forward into a 
concrete object.  The veteran recalled being pinned down to 
the ground by this heavy frozen mass across the legs.  He 
complained of low back pain that seemed to radiate into both 
posterior thighs, and left hand discomfort.  Examination 
revealed no local tenderness or palpable muscle spasms.  The 
examiner noted some minimal slowing around the fibular head 
in the left peroneal nerve.  Otherwise, no neurologic 
abnormalities were found.  The examiner opined that he could 
not offer any specific neurologic diagnosis that could 
satisfactorily explain this man's multiple areas of 
discomfort.

Correspondence from Charles E. Jordan, M.D., dated in 
October 1978, indicates that the veteran continued to have 
pain in the shoulders, arms, with intermittent headaches, low 
back and leg pain with giving out of both legs.  The 
physician noted that the veteran's symptoms remained 
difficult to document, but seemed to be quite disabling, such 
that the veteran had giving out of his legs after only 
moderate activity. 

March 1979 VA examination reports show that the veteran gave 
a history of smashing against a concrete manhole in 
February 1978, when he was working in a ditch and the bank 
caved in.  He reported generalized stiffening of his muscles, 
more so in the shoulder, back of the neck, and low back since 
the accident.  The examiner opined that there were no 
definite neurological findings.  A psychiatric examination 
report reveals that traumatic neurosis was diagnosed. 

Evidence available to the RO in November 1980 included a VA 
narrative summary which shows that the veteran was 
hospitalized from July to August 1955 for complaints of 
blackouts and weakness of the three-years duration.  The 
veteran reported that he had had good health until 
August 1952, shortly following return from a patrol when his 
legs gave way, causing him to fall to the ground without loss 
of consciousness.  He reported being taken to an Aid Station 
where he passed out, suffering a momentary loss of 
consciousness.  On regaining consciousness, he claimed that 
he could not move a muscle from the neck down, and was later 
informed that he was suffering from nervous fatigue.  The 
veteran also reported a periodic sensation of weakness of the 
arms and legs since discharge.  The final diagnoses included 
psychophysiological nervous system reaction manifested by 
asthenia, syncope, and cephalalgia.  

In a September 1980 written statement, the veteran indicated 
that he had experienced partial paralysis while serving in 
Korea in August 1952.  He also experienced a cave-in of the 
bunker and was hit in the head.  It was his contention that 
his eye condition was the result of this incident.  He also 
experienced weakness diagnosed as transient syncope, and 
fainting in May 1951.  He claims that these incidents are 
related to his present experiences of weakness and paralysis.

The evidence available to the Board at the time of the 
November 1983 denial included all of the evidence associated 
with the claims file at the time of the November 1980 RO 
denial, May 1982 VA treatment records, and August 1982 notice 
from the National Personnel Records Center (NPRC).

VA outpatient treatment reports show that, in May 1982, the 
veteran reported that he had had loss of vision in the right 
eye since a head injury in Korea in 1952.  He also reported 
partial paralysis at that time which lasted one to two weeks.  
The impression was status post injury with decreased visual 
acuity and headaches since injury.

In August 1982, the NPRC indicated that all records, if any, 
in their custody regarding the subject were lost in a fire in 
July 1973.  

Additional evidence received in an attempt to reopen the 
previously denied claims includes service medical records, VA 
treatment records dated in May 1982, and from March to 
October 1995, a February 1997 treatment report from S. Reza 
Nowbar, M.D., a letter and treatment reports from Edward L. 
Hicks, M.D., a February 1997 treatment report from David N. 
Smith, M.D., and lay statements.

Initially, the Board notes that service medical records are 
duplicative of evidence previously contained in the record.  
Therefore, they are not "new" evidence.  38 C.F.R. 
§ 3.156(a).  Similarly, the Board notes that the letter and 
treatment reports from Dr. Hicks and February 1997 treatment 
reports from Dr. Smith were for a disability unrelated to the 
issues currently before the Board.  Therefore, because they 
do not bear directly upon the specific matter under 
consideration, they are also not "new" evidence.  Id.  As 
for whether the August 1955 VA hospital report was new, at 
least as to the muscle spasm issue, which issue was not 
addressed by the November 1980 denial, the Board finds that 
it is not new.  This is so because it does not address muscle 
spasms and consequently may be said to have no bearing on 
this issue.  

Next, turning to VA outpatient treatments records, dated from 
March 1995 to October 1995, and a February 1997 treatment 
report from Dr. Nowbar, the Board notes that these records 
show the veteran's continued reported history of having had a 
head injury in service.  A few of these records show the 
veteran's complaints of his suffering from disabilities 
involving his legs, arms, weakness, faintness, and partial 
paralysis.  However, the record previously available already 
contained treatment records showing similar complaints and 
the veteran's reported history.  As stated earlier, "new" 
evidence is evidence that is not "merely cumulative" of 
other evidence in the record.  See West v. Hickson, 12 Vet. 
App. 247 (1999); Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  Accordingly, 
the additional evidence filed by the veteran is cumulative of 
evidence contained in the record on appeal at the time of the 
prior final denials.  In short, it tends to prove nothing 
that was not previously shown.  Additionally, lay statements 
received from the veteran's wife in January 1998, and from 
the veteran's brother-in-law in May 1998, attesting to the 
veteran's head injury in service and subsequent disabilities 
associated with that injury are cumulative of statements and 
allegations previously made.  Therefore, they are likewise 
cumulative of the previously available record.  Consequently, 
these claims to reopen must be denied.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

The Board notes that the RO apparently applied the 
"materiality" test adopted by the Court in the case of 
Colvin in adjudicating the veteran's claims to reopen.  
Colvin, supra; see October 1997 decision.  However, this test 
for "materiality" was recently invalidated in the case of 
Hodge, supra.  Specifically, in Hodge, the Federal Circuit 
indicated that the Colvin test for "material" evidence made 
it "more difficult for veteran claimants to submit 
additional evidence for Board consideration" than did the 
test for new and material evidence found in 38 C.F.R. 
§ 3.156, and thus overruled Colvin in this respect.  
Nonetheless, it should be noted that the RO specifically 
cited 38 C.F.R. § 3.156(a) in its May 1998 SOC, thereby 
placing the veteran on notice of the regulatory provision 
defining "new and material evidence."  The Court in Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1998), has explained the 
Hodge case as follows:

[t]he Federal Circuit in Hodge dealt with 
the test for determining whether newly 
presented evidence is material, but not 
with the test for determining whether 
such evidence is new, for purposes of 
reopening previously and finally 
disallowed claims.  Hodge, 155 F.3d at 
1360 . . . More specifically, the Federal 
Circuit clearly implied in Hodge that a 
decision concerning the materiality of 
evidence submitted to reopen follows, and 
is separate from, a decision as to 
whether the evidence is new.  Hodge, 155 
F.3d at 1360 . . . 
*		*		*
Where, as in this case, the Board has 
determined that newly presented evidence 
is cumulative of previously considered 
evidence and thus is not "new" for 
purposes of reopening a claim, that 
should end the Board's analysis of 
whether the evidence is "new and 
material".  See Smith (Russell) v. West, 
12 Vet. App. 312, 315 (1999). 

Vargas-Gonzalez, 12 Vet. App. at 326-27.  Therefore, because 
the claims to reopen, other than the eye claim, have been 
denied based on the veteran's failure to file "new" 
evidence, and not because of his failure to file "material" 
evidence, a remand is not required to avoid prejudice to the 
veteran.  38 C.F.R. § 19.29 (1999); Vargas-Gonzalez, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The application to reopen claims of service connection for 
muscle spasms of the legs and arms, psychophysiological 
reaction with faintness and weakness, and partial paralysis, 
is denied.

New and material evidence sufficient to reopen a claim of 
service connection for a right eye disability having been 
submitted, the claim is reopened; to this extent, the appeal 
is granted.

The claim of service connection for a right eye disability is 
well grounded; to this extent, the appeal is granted.


REMAND

Because the Board has concluded that the claim of service 
connection for a right eye disability is well grounded, VA 
has a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159; Epps, supra.

As previously stated, the veteran's service medical records 
do not contain evidence that the veteran sustained a head 
injury in August 1952.  However, in August 1982, the NPRC 
noted that the veteran's service medical records, if any, 
were destroyed in a 1973 fire; therefore, there is a 
possibility that any treatment reports showing that the 
veteran fell into a bunker may have been lost.

The veteran submitted a February 1997 opinion from Dr. Hicks 
indicating that the evidence firmly supports the presence of 
right optic atrophy and that this finding is consistent with 
blunt trauma to the right optic nerve that probably was 
caused as a consequence of a contusion injury when the bunker 
piece fell on the veteran's head.  However, post-service 
treatment reports show that, in February 1978, the veteran 
sustained a work-related head injury when he fell, and 
suffered a mild cerebral contusion.  Since the evidence 
described above strongly suggests a relationship between 
right eye disability and some type of head trauma, the Board 
finds that further evidentiary development would be helpful 
to clarify whether the veteran's current right eye disability 
may be attributable to service, rather than to post-service 
head injury sustained in February 1978.  In cases such as 
this, VA's duty to assist under 38 U.S.C.A. § 5107(a) 
includes the duty to provide the veteran with a thorough and 
contemporaneous medical examination, one that includes a 
medical opinion as to whether the claimed disability is 
related to service.  Moore v. Derwinski, 1 Vet. App. 401, 
405-06 (1991).  Because he has not yet been afforded such an 
examination, a remand is required. 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
the eye that has not already been made a 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).

2.  The RO should then schedule the 
veteran for a VA examination by an 
ophthalmologist to determine the current 
nature of eye impairment.  The claims 
folder, with any evidence obtained 
pursuant to the request above, must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide an opinion as to the 
medical probabilities that an eye 
disorder, including optic atrophy, had 
its onset during the veteran's military 
service, or is the result of the 
documented February 1978 work-related 
injury.  The basis for such a conclusion 
should be explained in detail.  A 
complete rationale for all opinions 
expressed should be provided, and also 
explained in the context of the opinions 
of Dr. Hicks.  

3.  The RO should take adjudicatory 
action.  If the benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last SSOC was issued in June 1998.  
38 C.F.R. § 19.31 (1999). 

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



